Ingraham, J.:
The respondent, a boy about eight years old, while playing in a public street in the city of New York was struck by a brick which appears to have come from a building then being constructed. The plaintiff testified that he was playing upon some sand in the street when he was struck on the head. He did not see the brick, or whatever it was that struck him, nor did he know where the article came from. There was another witness called for the plaintiff who testified that he was standing on the opposite sidewalk from where the boy was playing; that he did not see the brick strike the boy, but “found it hopping on the scaffold; every part it would come to .it would strike against and I would say it struck the boy. * * * I heard the brick come tumbling down the scaffold.” On cross-*379examination he said the scaffold was bn the “ outside of the building; on the front of the building, and they were putting up the front of the building, and they had these scaffolds up; every story they would build they would have these scaffolds, and I heard the brick hopping on these boards as it came along. * * * There may have been boards inside for all I know. I didn’t see the brick. I heard it rattling from place to place. And I am sure it tumbled from place to place. I heard that tumbling. And then I saw the boy being brought up from out of the cellar.” The plaintiff was quite seriously injured, there having been a fracture of the skull in consequence of which a piece of the bone was removed. This is the only evidence of any eye-witness of the occurrence, and the only evidence from which the jury could find that the defendants had anything to do with this brick, or that the fall was occasioned by any act of the defendants or their employees.
One of the defendants was called as a witness by the plaintiff, and testified that the defendants had a contract to construct the front of these buildings, Nos. 377 and 379 East Tenth street in the city of New York, and it was conceded that at the time of the accident the defendants were at work upon tile front of the building in question. There was also evidence that there were quite a number of other contractors who were employed or had contracts for doing a part of the work on the building. There seems to have been no evidence offered for the defendants, and at the close of the case the defendants’ counsel moved to dismiss the complaint or for a verdict for the defendants, on the ground that the plaintiff had failed to prove a cause of action andffiad failed to show negligence on the part of the defendants. The court reserved the decision of that motion and submitted three questions of fact to the jury, (1) were .the defendants guilty of negligence which was' the proximate cause of the injury complained of? to which, the jury answered, yes. (2) Was the plaintiff guilty of negligence which contributed to the injury complained of? to which the jury answered, no. (3) As to the amount of damages that the plaintiff sustained, to which the jury answered, $5,000. Whereupon the court denied the motion to dismiss the complaint or for a verdict, and directed a verdict for the plaintiff for $5,000, to- which the defendants excepted.
We think this case is controlled by the case of Wolf v. Ameri*380can Tract Society (164 N. Y. 30), which was an action brought to recover for injuries sustained by the plaintiff by reason of the fall of a brick from a building in course of construction. In that case the court say : “ In a case like this, where the building in process of. construction is in charge of numerous contractors and their workmen, each independent of the other, and none of them subject to the control or direction of the other, some proof must be given to enable the jury to point out or identify the author of the wrong. There is no principle that I am aware of that would make all of the contractors, or all the workmen engaged in erecting this building, liable in solido. And yet there is just as much reason for that as there is for holding, two of these contractors for no other reason than that one of them had charge of the carpenter work and the other of the mason work. The plaintiff, we must assume, suffered injury from the negligence of some one; but I am not aware of any ground, in reason or law, for imputing the wrong to the two con tractors who are defendants, or for selecting them from all the others as responsible to the plaintiff, unless they can conclusively show that they are not. When there is no proof where the brick came from, except that it came from the building, and nothing to identify the person who set it in motion, it cannot be said that the plaintiff has made out a case for the jury. * * * If the plaintiff was unable to give proof pointing to the party responsible for the injury, that is no reason why the innocent and the guilty should be held in a body upon a presumption that some or all were negligent.”
In that case as in this, the injury was caused by a brick falling from a building in course of construction. In t'hat case the Supreme Court held that the defendant Downey, who had a contract with the owner of the building, and the defendant Weber, who was a subcontractor-to do the mason work upon the building, were liable. (Wolf v. American Tract Society, 25 App. Div. 98.) That judgment the Court of Appeals reversed upon the- ground that there was no evidence to show that the brick was allowed to fall by the negligence of either defendant or his employee. There was a dissent in that case which was upon the ground that the..contractors to do the mason work had a duty to guard and protect the loose brick so they could not fall a,nd injure persons passing upon the street; that the bricks were under their control and management; *381that one fell and caused the injury complained of, and that this fact raised a presumption of negligence against the masons which cast the burden upon them of showing that they were free from fault. But this view was repudiated by a majority of the court, who held that there must be at least evidence to sustain a finding that the fall of the brick was caused by the negligence of the defendants against whom a recovery was sought. This applied to the case at bar, which is bare of evidence to connect in any way the defendants or their employees with the fall of the brick; and while there is a presumption, applying the maxim res ipsa loquitur, that somebody was negligent, there is no evidence to show that the negligence was that of the defendants or their employees. In Dohn v. Dawson (90 Hun, 272; affd., 157 N. Y. 686) there was proof that the defendants’ workmen were, at the time of the accident, engaged in removing bricks from a lower scaffold to an upper scaffold; one of these workmen heard a brick rattling down off the scaffold and immediately after saw plaintiff below holding his head, and that the only persons who were working with bricks were the employees of the defendants. This evidence connected the defendants with the fall of the brick, and supplied the proof that was wanting in the Wolf case, and which is also wanting in the case at bar.
It follows that the motion to dismiss the complaint should have been granted, and it was error to submit any question to the jury. The judgment and order appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Yan Brunt, P. J., and McLaughlin, J., concurred; O’Brien and Hatch, JJ., dissented.